Name: 93/243/EEC: Commission Decision of 30 April 1993 amending Decision 93/177/EEC concerning certain protection measures, with regard to swine vesicular disease, in the Netherlands and Italy
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  Europe;  means of agricultural production;  tariff policy;  agricultural activity
 Date Published: 1993-05-04

 Avis juridique important|31993D024393/243/EEC: Commission Decision of 30 April 1993 amending Decision 93/177/EEC concerning certain protection measures, with regard to swine vesicular disease, in the Netherlands and Italy Official Journal L 110 , 04/05/1993 P. 0041COMMISSION DECISION of 30 April 1993 amending Decision 93/177/EEC concerning certain protection measures, with regard to swine vesicular disease, in the Netherlands and Italy(93/243/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2) and, in particular, Article 10 (4) thereof, Whereas the swine vesicular disease situation within the Community in March 1993 resulted in establishing protective measures by the adoption of Commission Decision 93/177/EEC of 26 March 1993 concerning certain protection measures, with regard to swine vesicular disease, in the Netherlands and Italy (3); Whereas the measures adopted by Decision 93/177/EEC should be reviewed not later than 1 May 1993; whereas this review shall take into account the results of the serological screening of pigs; Whereas it is justified to adjust the procedures for testing pigs intended for intra-Community trade; Whereas it appears necessary to adjust the provisions for use of assembly points and the sampling procedures for collecting blood from holdings where the pig population consists only of production pigs; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 93/177/EEC is hereby amended as follows: 1. add to paragraph 2 of Article 1 the following: 'The measures referred to in the first indent shall not apply to breeding and production pigs sent from the Netherlands.'; 2. include after paragraph 3 of Article 1 the following: '4. The measures referred to in paragraph 3 shall from 6 May 1993 not apply to pigs destined for slaughter originating in the Netherlands.'; 3. in Article 3 add the following: 'Breeding and production pigs complying with the conditions referred to in Article 1 (2), second indent, must be handled in separate approved assembly points used for these animals only'; 4. in Article 4 add after the last word: 'as amended by Commission Decision 93/243/EEC'. 5. in the Annex, paragraph (i), the last word 'and' is replaced by: 'Where the pig population of a holding consists only of production pigs the initial test shall include blood sampling from one pig in each pen at the holding up to a maximum of 60 samples, and'. Article 1a Commission Decision 93/177/EEC shall be reviewed before 1 June 1993. Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 74, 27. 3. 1993, p. 88.